Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed August 2, 2022 have been received and reviewed. Claims 1-7, 9-27 and 29-32 and 34-36 are now pending in this application.
Claims 1-7, 9-27 and 29-32 are allowed.
Allowable Subject Matter
Claims 1-7, 9-27 and 9-32 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
Claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
The treatment of “a disease related to vasculogenesis or angiogenesis” generally is not enabled. The diseases and classes of disease in claim 35 are different one from the other. 
Skin diseases, for example, come in such staggering variety that this is simply not medically reasonable. When problems come to the body from the outside --- pathogens, forms of energy, chemicals from the world, physical trauma --- these usually impact the skin first. The skin is the largest organ, and so it’s close to a lot of other parts of the body, and problems from these can and do spread to the skin. To some degree, the skin has to constantly renew itself, especially its outermost layer, and that brings the possibilities of proliferative disorders. There are dermadromes, erythema, leucoplakias, acnes, genodermatoses, granulomas, alopecia, keratodermas, mucinoses, urticarias, psoriasis and lichenoid eruptions.  There is an array of skin cancers --- melanomas, sarcomas, carcinomas, etc. --- and other dermal growths, nevi, lesions and cysts. There are many forms of pruritus, dermatitis and prurigo. There are all sorts of conditions resulting from metabolic errors arising from enzymatic defects, and congenital anomalies arising from faulty morphogenesis.  There are immunodeficiency-related cutaneous conditions and those arising from the invasion of monocytes or lymphocytes or macrophages. Skin disorders come from nutritional deficiencies or dysregulation of collagen synthesis or vascular disorders or connective tissue disorders or even psychiatric disorders.  There are hair shaft abnormalities and sweat disorders and follicular disorders and blistering conditions and nail growth disorders and pigmentation disorders and autoinflammatory syndromes, and bullous disorders. There are bacterial, mycobacterial, viral, fungal and yeast infections and all manner of parasitic infestations. It’s astonishing how many problems there can be. 
Diabetes is a term that embraces different diabetes. Diabetes insipidus for example is caused by the inability of the kidneys to conserve water, which is caused by a lack of ADH (central diabetes insipidus) or by failure of the kidneys to respond to ADH (nephrogenic diabetes insipidus). The claim embraces Type 2 diabetes mellitus,  maturity-onset diabetes of the young (MODY, which comes in 6 completely different forms arising from different genetic defects), gestational diabetes mellitus (“GD”) and neonatal diabetes, which also arises from a specific genetic defect; these are metabolic disorders and they must use that term, and show that one of ordinary skill in the art would have been able to determine that whatever term(s) is/are selected was the one(s) intended.
Diabetes insipidus and diabetes mellitus are unrelated disorders, having only the symptom of thirst in common. The others do have some relationship, as they do deal with insulin, but Type I may try to switch to a term that uses “insulin” or “glycemia” and may well be able to substitute that depending on circumstances. Type I and Type II are different in origin and a single drug is not known that can treat both. In addition, these are not vasculogenesis or angiogenesis related diseases. 
Inflammation is a process that can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, leukotrienes, cytokines, and many, many others. Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally. 
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 18, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624